                                   IN THE UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF VIRGINIA
                                            DANVILLE DIVISION

                               CRIMINAL MINUTES - GUILTY PLEA HEARING

Case No.: 4:19CR00028                      Date: 2/20/2020

Defendant: Paulette Genetha Toller (Bond)                        Counsel: Randy V. Cargill (FPD)

PRESENT:         JUDGE:                    Hon. Jackson L. Kiser TIME IN COURT: 10:34-11:05 (0:31)
                 Deputy Clerk:             Martha L. Hupp
                 Court Reporter:           Judy Webb
                 U. S. Attorney:           Michael A. Baudinet
                 USPO:                     Sidney Edwards, Jr.
                 Case Agent:               R. Hart (DEA)
                 Interpreter:              None

PROCEEDINGS:
     Waiver of Indictment filed.
     Information filed.
     Plea Agreement filed with court.
     Defendant advised of right to have U. S. District Judge accept plea. Defendant waives this right, and executes
     Consent to Allow U. S. Magistrate Judge to accept plea
     Defendant re-arraigned as to Counts 1 and 4.
     Defendant placed under oath. Court questions defendant regarding his/her physical and mental condition, and
     advises defendant of his/her rights, and the nature and possible consequences of plea.
     COURT CONDITIONALLY ACCEPTS PLEA OF GUILTY.
     Guilty plea form executed and filed.
     Government summarizes evidence to support plea and rests.
     Court finds defendant guilty as charged in Counts 1 and 4.
     OR
     U. S. Magistrate Judge accepts plea of guilty to Counts enter counts to which defendant pled guilty and will
     recommend that the U. S. District Judge find the defendant guilty of said counts.

DEFENDANT PLEADS:
(list counts)


     DEF. #               GUILTY            NOT GUILTY             NOLO                      REMARKS
              1, 4                                                              Cts. 2, 3 to be dismissed at
       1
                                                                                sentencing.
       2

       3

       4

        Court orders Presentence Report.
        Copy of Presentence Report not requested.
        Defendant to remain on bond.
        Defendant remanded to custody.
        Sentencing hearing scheduled for 5/21/2020 at 10:30 a.m. in Danville before Senior Judge Jackson L. Kiser.

Additional Information:
